Title: IV. To Thomas Mann Randolph, 12 February 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Washington Feb. 12. 1801. 7. A.M.

The H. of R. has been in conclave ever since 2. aclock yesterday. 25. balots have been taken at intervals of from half an hour to an hour. they were invariably 8. 6. & 2. divided. I can venture nothing more by the post but my affectionate salutations, to yourself & my dear Martha.
P.S. 1. P.M. the H. of R. suspended the balloting from 7. to 12. this morning & after trying a few balots with the same effect have suspended it till 11. A.M. tomorrow
